Broyles,.0. J.
1. “In indictments for compound larceny, the allegations in reference to the aggravating fact serve to individualize the transaction, and a more general description of the property is permissible in such eases than would be permitted in indictments for simple larceny.” Melvin v. State, 120 Ga. 491 (48 S. E. 198); Cannon v. State, 125 Ga. 785 (54 S. E. 692).
(a) Larceny from the house is a larceny of a compound nature. Cannon v. State, supra.
2. In the instant case the indictment charged the defendant “with the offense of larceny from the house, for that said accused, in the county of Fulton and State of Georgia, on the 28th day of March, 1919, with force and arms, did from the office and place of business of Dr. R. C. Mosley, said office and place of business being a house in said State and county, wrongfully, fraudulently, and privately take, steal, and carry away, with intent to steal the same, one typewriter of the value of seventy dollars and the property of the said Dr. R. C. Mosley.” The description of the property alleged to have been stolen, when taken in connection with the other allegations of the indictment just quoted, was sufficiently full to withstand a special demurrer. 2 Bishop’s Hew Criminal Procedure, § 700; Sanders v. State, 86 Ga. 717 (12 S. E. 1058); Powell v. State, 88 Ga. 32 (13 S. E. 829); Cannon v. State, supra.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.